As filed with the Securities and Exchange Commission on June 9, 2014. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10319 USA MUTUALS (Exact name of Registrant as specified in charter) 700 N. Pearl Street, Suite 900 Dallas, TX 75201 (Address of principal executive offices) (Zip code) Jerry Szilagyi 700 N. Pearl Street, Suite 900 Dallas, TX 75201 (Name and address of agent for service) (800) 688-8257 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2014 Item 1. Reports to Stockholders. Vice Fund Investor Class Shares (VICEX) Class A Shares (VICAX) Class C Shares (VICCX) Generation Wave Growth Fund Investor Class Shares (GWGFX) each a series of USA MUTUALS Annual Report March 31, 2014 Mutuals Advisors, Inc. Plaza of the Americas 700 North Pearl Street Suite 900 Dallas, Texas75201 Phone:1-866-264-8783 Web:www.USAMutuals.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 PORTFOLIO OF INVESTMENTS – VICE FUND 11 SCHEDULE OF OPTIONS WRITTEN – VICE FUND 13 PORTFOLIO OF INVESTMENTS – GENERATION WAVE GROWTH FUND 15 SCHEDULE OF OPTIONS WRITTEN – GENERATION WAVE GROWTH FUND 18 STATEMENTS OF ASSETS AND LIABILITIES 20 STATEMENTS OF OPERATIONS 22 STATEMENTS OF CHANGES IN NET ASSETS 23 FINANCIAL HIGHLIGHTS 25 NOTES TO FINANCIAL STATEMENTS 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 44 ADDITIONAL INFORMATION 45 2 LETTER TO SHAREHOLDERS Dear Shareholder: Financial Conditions During Fiscal Year Period During the fiscal year ended March 31, 2014, the Federal Reserve began tapering or reducing its Quantitative Easing (“QE”) (fourth QE variation of U.S. debt purchases).As of March 31, 2014 the total debt issued by the U.S. Treasury reached $17.6 trillion, and the balance sheet of the Federal Reserve reached $4.2 trillion.The Fed’s QE supported the U.S. equity markets, and unlike the previous versions of QE, there was no hard ending of the program.Starting after its December 2013 Open Market Committee meeting, the Fed reduced its monthly bond buying program by $10 billion a month (from $85 billion to $75 billion).By the end of this current fiscal year, the total monthly program was purchasing $55 billion a month (three “tapers”). Equity markets worldwide performed well during the fiscal year ended March 31, 2014.There was no talk of Greek “contagions” to spook the markets and Spanish debt went from a bane to boon.Quantitative Easing was a worldwide panacea for all economic and market ailments.The S&P 500 Index was up 9 of 12 months, and the average monthly S&P 500 Index return was 1.70%. Historical Market Performance of the Funds During the fiscal year the S&P 500 Index returned 21.86%.During the same period the Vice Fund Investor Class (“VICEX”) was up 22.12%, the Vice Fund Class A (“VICAX”) (without sales charge) was up 22.10% and the Vice Fund Class C (“VICCX”) (without sales charge) was up 21.15%.The alcohol and tobacco sectors underperformed the market during the period, while gaming and aerospace defense out performed.During the fiscal year, Galaxy Entertainment Group Ltd., the Macau based casino was up 108%, the best performing holding for the third year running, while Ladbrokes PLC of the United Kingdom, another gaming company was the worst performer down 36%.Over the course of the fiscal year, equity options were used successfully to reduce portfolio risk and generate additional income for the Vice Fund. The investment strategy was formally changed in the Generation Wave Growth Fund (“GWGFX”) during the fiscal year ended March 31, 2014.The new strategy deployed a “multi alternative” approach that utilized five distinctly different strategies: Equity Option, Equity Long/Short, Long/Short Fixed Income, Real Assets/Commodities and Tactical Allocation.The Generation Wave Growth Fund gained 10.57% over the fiscal year while the S&P 500 Index increased by 21.86%.Since the investment strategy was changed to multi alternative, the Generation Wave Growth Fund was not invested in a portfolio of equities that would be comparable with the S&P 500 Index.A comparable index that represents multi alternative strategies is the IQ Hedge Multi-Strategy Index, which was up 6.14% for the same period.Short equity options were utilized in the Generation Wave Growth Fund as part of the multi alternative strategy, and helped produce a portfolio that did not have correlative returns to the S&P 500 Index. Outlook – Painting Watercolors in the Rain The average maturity of the $17.6 trillion U.S. Treasury debt in February 2014 was 67 months or around 5.5 years with an average coupon of 1.998%.The Federal Reserve has communicated that they would allow interest rates to “normalize” if the economy produces the growth they “forecast”.The average rate of a 5 year treasury over the past 20 years 3 was 3.96%.If that rate is normal, the U.S. Government Deficit will increase by almost $400 billion per year from the increases in servicing the debt if interest rates were normalized.Unfortunately cheap money encouraged fiscal imprudence in Congress with deficits still above the 15 year average and interest rates at historical lows. News from the Advisor The advisor to the Vice Fund will formally change its name from Mutuals Advisors, Inc. to USA Mutuals Advisors, Inc. and will change the name of the Vice Fund to the Barrier Fund, recognizing the substantial barriers to entry to the four sectors of the Vice Fund effective with the filing of the updated registration statement. Gerald Sullivan Portfolio Manager Past performance does not guarantee future results. Opinions expressed are those of Mutuals Advisors, Inc. (the “Advisor”) and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. This report is authorized for use when preceded or accompanied by a prospectus.Read it carefully before investing or sending money. Fund holdings and sector allocations are subject to change and are not a recommendation to buy or sell any security.For a complete list of Fund holdings, please see the Portfolios of Investments and Schedules of Options Written in this report. Mutual fund investing involves risk; principal loss is possible.The Vice Fund and the Generation Wave Growth Fund (each a “Fund”, together the “Funds”) are non-diversified, meaning they may concentrate their assets in fewer individual holdings than a diversified fund.Therefore, the Funds are more exposed to individual stock volatility than diversified funds.The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Funds invest in small to mid-sized capitalization companies, which involve additional risks such as limited liquidity and greater volatility.Because the Generation Wave Growth Fund may invest in third-party investment companies, including open-end mutual funds and other investment companies, your cost of investing in a Fund will generally be higher than the cost of investing directly in the shares of the mutual funds in which it invests.By investing in the Generation Wave Growth Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds.Please refer to the prospectus for more information about the Generation Wave Growth Fund, including risks, fees and expenses. The Funds may also write call options, which may limit the Funds’ ability to profit from increases in the market value of a security, but cause it to retain the risk of loss should the price of the security decline.The Funds may also invest in companies that manufacture and distribute precious metals such as silver, which involves additional risks, such as the possibility for substantial price fluctuations over a short period of time.Diversification does not assure a profit or protect against loss in a declining market. The Funds may invest in derivatives, specifically call and put options.Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments.The Funds may engage in short sales of securities, which involves the risk that losses may exceed the original amount invested. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. The IQ Hedge Multi-Strategy Index seeks to replicate the risk-adjusted return characteristics of the collective hedge funds using various hedge fund investment styles, including long/short equity, global macro, market neutral, event-driven, fixed income arbitrage and emerging markets.You cannot invest directly in an index. The Funds are distributed by Quasar Distributors, LLC. 4 EXPENSE EXAMPLE (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption fees, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees and other Fund expenses.If you purchase Class A shares of the Funds you will pay an initial maximum sales charge of up to 5.75% when you invest.A contingent deferred sales charge of 1.00% may be imposed on Class A share purchases of $1 million or more that are redeemed within 18 months of purchase.A 1.00% contingent deferred sales charge is imposed on Class C shares redeemed within twelve months of purchase.The Investor Class shares of the Funds charge no sales load.In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Funds within 60 days of purchase.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/13 – 3/31/14). Actual Expenses The following table provides information about actual account values and actual expenses.You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the respective line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) and redemption fees.Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Hypothetical Example for Comparison Purposes The following table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending 5 EXPENSE EXAMPLE (Unaudited) (Continued) account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) and redemption fees.Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During Period Account Value Account Value October 1, 2013 - Annualized October 1, 2013 March 31, 2014 March 31, 2014 Expense Ratio Based on Actual Fund Returns Vice Fund Investor Class* $ 7.69 1.47% Class A* 1,000.00 1,097.80 7.69 Class C* 1,000.00 1,093.20 11.59 Generation Wave Growth Fund* 1,000.00 1,054.10 8.96 * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Expenses Paid Beginning Ending During Period Account Value Account Value October 1, 2013 - Annualized October 1, 2013 March 31, 2014 March 31, 2014 Expense Ratio Based on Hypothetical 5% Yearly Returns Vice Fund Investor Class* $ 7.39 1.47% Class A* 1,000.00 1,017.60 7.39 Class C* 1,000.00 1,013.86 11.15 Generation Wave Growth Fund* 1,000.00 1,016.21 8.80 * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. 6 INVESTMENT HIGHLIGHTS (Unaudited) Sector Breakdown % Total Investments Vice Fund Generation Wave Growth Fund Total Returns as of March 31, 2014* Vice Fund - S&P 500 Average Total Returns Investor Class Index Six months 9.78% 12.51% One year 22.12% 21.86% Average annual three years 18.74% 14.66% Average annual five years 21.90% 21.16% Average annual ten years 9.73% 7.42% Average annual since inception 8/30/02 11.09% 8.55% Vice Fund - Class A Vice Fund - Class A S&P 500 Average Total Returns (with sales charge)* (without sales charge)* Index Six months 3.46% 9.78% 12.51% One year 15.10% 22.10% 21.86% Average annual since inception 12/8/11 21.18% 24.33% 22.37% Vice Fund - Class C Vice Fund - Class C S&P 500 Average Total Returns (with sales charge)* (without sales charge)* Index Six months 8.32% 9.32% 12.51% One year 20.15% 21.15% 21.86% Average annual since inception 12/8/11 23.43% 23.43% 22.37% Generation Wave S&P 500 IQ Hedge Multi- Average Total Returns Growth Fund Index Strategy Index** Six months 5.41% 12.51% 4.03% One year 10.57% 21.86% 6.14% Average annual three years 5.30% 14.66% 4.22% Average annual five years 11.73% 21.16% 5.17% Average annual ten years 3.47% 7.42% N/A*** Average annual since inception 6/21/01 3.12% 5.36% N/A*** * With sales charge returns reflect the deduction of the current maximum initial sales charge of 5.75% for Class A and the applicable contingent deferred sales charge for Class A and Class C. Returns without sales charges do not reflect the current maximum sales charges. Had the sales charges been included, the returns would be reduced. ** Returns for the IQ Hedge Multi-Strategy Index do not reflect the reinvestment of dividends. *** The IQ Hedge Multi-Strategy Index’s inception was October 31, 2007. 7 INVESTMENT HIGHLIGHTS (Unaudited) (Continued) Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of a Fund may be lower or higher than the performance quoted. In the absence of the existing fee waivers, the total return would be reduced. Performance data current to the most recent month end may be obtained by calling 1-866-264-8783. The returns shown on the graph and table assume reinvestment of dividends and capital gains and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The S&P 500 Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. The IQ Hedge Multi-Strategy Index seeks to replicate the risk-adjusted return characteristics of the collective hedge funds using various hedge fund investment styles, including long/short equity, global macro, market neutral, event-driven, fixed income arbitrage and emerging markets. One cannot invest directly in an index. The Funds impose a 1.00% redemption fee on shares held less than 60 days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. 8 INVESTMENT HIGHLIGHTS (Unaudited) (Continued) Vice Fund – Investor Class This chart assumes an initial gross investment of $10,000 made on March 31, 2004. Hypothetical Comparison of Change in Value of $10,000 Investment Vice Fund – Class A and Class C This chart assumes an initial gross investment of $10,000 made on December 8, 2011 (the commencement of operations). Hypothetical Comparison of Change in Value of $10,000 Investment ** Assumes the deduction of the current maximum initial sales charge of 5.75% for Class A and the applicable contingent deferred sales charge for Class A and Class C. 9 INVESTMENT HIGHLIGHTS (Unaudited) (Continued) Generation Wave Growth Fund This chart assumes an initial gross investment of $10,000 made on March 31, 2004. Hypothetical Comparison of Change in Value of $10,000 Investment 10 PORTFOLIO OF INVESTMENTS Vice Fund March 31, 2014 COMMON STOCKS 99.3% Shares Value Aerospace & Defense 24.2% The Boeing Co.(c) $ CACI International Inc. - Class A(a) General Dynamics Corp.(c) Honeywell International Inc.(c) Lockheed Martin Corp.(c) Northrop Grumman Corp.(c) Raytheon Co.(c) Rolls-Royce Holdings PLC(a)(b) Smith & Wesson Holding Corp.(a)(c) Sturm, Ruger & Co., Inc.(c) United Technologies Corp.(c) Alcoholic Beverages 24.1% AMBEV S.A. - ADR(b) Anheuser-Busch InBev SA/NV(b) Anheuser-Busch InBev SA/NV - ADR(b) The Boston Beer Co., Inc.(a) Brown-Forman Corp. - Class B Carlsberg A/S(b) Constellation Brands, Inc. - Class A(a)(c) Diageo PLC - ADR(b) Heineken N.V.(b) Molson Coors Brewing Co. - Class B(c) Pernod Ricard S.A.(b) SABMiller PLC(b) Casinos, Gambling & Lotteries 26.4% Boyd Gaming Corp.(a)(c) Caesars Acquisition Co.(a) Caesars Entertainment Corp.(a)(c) Churchill Downs Inc. Galaxy Entertainment Group Ltd.(a)(b) Gaming and Leisure Properties, Inc. International Game Technology(c) Ladbrokes PLC(b) The accompanying notes are an integral part of these financial statements. 11 PORTFOLIO OF INVESTMENTS (Continued) Vice Fund March 31, 2014 COMMON STOCKS 99.3% (Continued) Shares Value Casinos, Gambling & Lotteries 26.4% (Continued) Las Vegas Sands Corp.(c) $ MGM China Holdings Ltd.(b) MGM Resorts International(a)(c) Penn National Gaming, Inc.(a) Sands China Ltd.(b) SJM Holdings Ltd.(b) William Hill PLC(b) Wynn Macau, Ltd.(b) Wynn Resorts, Ltd.(c) Tobacco Manufacturing 24.6% Altria Group, Inc.(c) British American Tobacco PLC - ADR(b) Imperial Tobacco Group PLC(b) Lorillard, Inc.(c) Philip Morris International Inc. Reynolds American Inc.(c) Total Common Stocks (Cost $208,439,289) SHORT-TERM INVESTMENT 2.0% Investment Company 2.0% Fidelity Institutional Money Market Portfolio, 0.050%(d) Total Short-Term Investment (Cost $5,603,610) Total Investments (Cost $214,042,899) 101.3% Liabilities in Excess of Other Assets (1.3)% ) TOTAL NET ASSETS 100.0% $ (a) Non Income Producing. (b) Foreign Issued Securities. (c) All or a portion of the investment is designated by the Fund as collateral for written options. As of March 31, 2014, the fair value of collateral is $104,404,807. (d) This security has a fluctuating yield. The yield listed is the 7-day yield as of March 31, 2014. ADR - American Depositary Receipt. PLC - Public Limited Company. The accompanying notes are an integral part of these financial statements. 12 SCHEDULE OF OPTIONS WRITTEN Vice Fund March 31, 2014 WRITTEN CALL OPTIONS 1.2% Contracts Value Altria Group, Inc.: Expiration: April, 2014, Exercise Price: $37.00 $ Expiration: June, 2014, Exercise Price: $38.00 The Boeing Co.: Expiration: May, 2014, Exercise Price: $135.00 Expiration: May, 2014, Exercise Price: $140.00 Boyd Gaming Corp.: Expiration: June, 2014, Exercise Price: $11.00 Expiration: June, 2014, Exercise Price: $14.00 Caesars Entertainment Corp.: Expiration: June, 2014, Exercise Price: $25.00 Constellation Brands, Inc. - Class A: Expiration: April, 2014, Exercise Price: $72.50 Expiration: April, 2014, Exercise Price: $80.00 Expiration: April, 2014, Exercise Price: $85.00 General Dynamics Corp.: Expiration: May, 2014, Exercise Price: $110.00 Expiration: August, 2014, Exercise Price: $115.00 Honeywell International Inc.: Expiration: June, 2014, Exercise Price: $95.00 International Game Technology: Expiration: April, 2014, Exercise Price: $18.00 Expiration: July, 2014, Exercise Price: $16.00 Las Vegas Sands Corp.: Expiration: May, 2014, Exercise Price: $85.00 Lockheed Martin Corp.: Expiration: June, 2014, Exercise Price: $165.00 Lorillard, Inc.: Expiration: April, 2014, Exercise Price: $55.00 Expiration: June, 2014, Exercise Price: $55.00 MGM Resorts International: Expiration: April, 2014, Exercise Price: $27.00 Expiration: May, 2014, Exercise Price: $26.00 Expiration: June, 2014, Exercise Price: $27.00 Expiration: June, 2014, Exercise Price: $28.00 Molson Coors Brewing Co. - Class B: Expiration: April, 2014, Exercise Price: $55.00 The accompanying notes are an integral part of these financial statements. 13 SCHEDULE OF OPTIONS WRITTEN (Continued) Vice Fund March 31, 2014 WRITTEN CALL OPTIONS 1.2% (Continued) Contracts Value Northrop Grumman Corp.: Expiration: May, 2014, Exercise Price: $115.00 $ Expiration: August, 2014, Exercise Price: $125.00 Raytheon Co.: Expiration: May, 2014, Exercise Price: $90.00 Expiration: May, 2014, Exercise Price: $92.50 Expiration: May, 2014, Exercise Price: $97.50 Expiration: May, 2014, Exercise Price: $100.00 Reynolds American Inc.: Expiration: May, 2014, Exercise Price: $57.50 Smith & Wesson Holding Corp.: Expiration: June, 2014, Exercise Price: $14.00 Sturm, Ruger & Co., Inc.: Expiration: April, 2014, Exercise Price: $80.00 Expiration: April, 2014, Exercise Price: $85.00 United Technologies Corp.: Expiration: May, 2014, Exercise Price: $115.00 Wynn Resorts, Ltd.: Expiration: April, 2014, Exercise Price: $250.00 50 Expiration: May, 2014, Exercise Price: $230.00 Total Written Call Options (Premiums received $3,901,496) $ The accompanying notes are an integral part of these financial statements. 14 PORTFOLIO OF INVESTMENTS Generation Wave Growth Fund March 31, 2014 COMMON STOCKS 64.3% Shares Value Accommodation & Food Services 0.3% Caesars Entertainment Corp.(a)(c) $ Administrative & Support & Waste Management & Remediation Services 2.2% ADT Corp.(c) Arts, Entertainment & Recreation 3.5% Boyd Gaming Corp.(a)(c) International Game Technology Consumer Discretionary 1.1% Caesars Acquisition Co.(a) Information 3.6% Verizon Communications, Inc.(c) Manufacturing 40.4% Aerospace Product & Parts Manufacturing 7.5% The Boeing Co.(c) Smith & Wesson Holding Corp.(a)(c) Agriculture, Construction, and Mining Machinery Manufacturing 2.9% National Oilwell Varco, Inc.(c) Alcoholic Beverages 2.2% Molson Coors Brewing Co. - Class B(c) Computer & Peripheral Equipment Manufacturing 4.0% Apple Inc.(c) Grain and Oilseed Milling 3.2% Archer-Daniels-Midland Co.(c) Other Food Manufacturing 3.5% ConAgra Foods, Inc.(c) Petroleum and Coal Products Manufacturing 4.4% Chevron Corp.(c) The accompanying notes are an integral part of these financial statements. 15 PORTFOLIO OF INVESTMENTS (Continued) Generation Wave Growth Fund March 31, 2014 COMMON STOCKS 64.3% (Continued) Shares Value Manufacturing 40.4% (Continued) Pharmaceutical and Medicine Manufacturing 3.9% Bristol-Myers Squibb Co.(c) $ Tobacco Manufacturing 8.8% Altria Group, Inc.(c) Lorillard, Inc.(c) Mining, Quarrying and Oil & Gas Extraction 8.2% Metal Ore Mining 5.7% Barrick Gold Corp.(b) Freeport-McMoRan Copper & Gold Inc.(c) Oil & Gas Extraction 2.5% EXCO Resources, Inc.(c) Utilities 5.0% Exelon Corp.(c) Total Common Stocks (Cost $8,323,074) EXCHANGE TRADED FUNDS 14.1% ETFS Gold Trust(a) PIMCO Total Return Exchange-Traded Fund PowerShares Fundamental High Yield Corporate Bond Portfolio ProShares Short 20+ Year Treasury(a) ProShares UltraShort 20+ Year Treasury(a) Total Exchange Traded Funds (Cost $1,934,736) The accompanying notes are an integral part of these financial statements. 16 PORTFOLIO OF INVESTMENTS (Continued) Generation Wave Growth Fund March 31, 2014 EXCHANGE TRADED NOTES 10.9% Shares Value ELEMENTS Linked to Rogers International Commodity Index(a)(b) $ iPath Dow Jones-UBS Commodity Index Total Return ETN(a)(b) iPath S&P GSCI Crude Oil Total Return Index ETN(a)(b) Total Exchange Traded Notes (Cost $1,369,763) LIMITED PARTNERSHIP 8.2% United States Natural Gas Fund, LP(a)(c) Total Limited Partnership (Cost $997,012) SHORT-TERM INVESTMENTS 9.4% Investment Companies(d) 9.4% Fidelity Institutional Money Market Portfolio, 0.050% STIT - Liquid Assets Portfolio, 0.060% STIT - STIC Prime Portfolio, 0.030% Total Short-Term Investments (Cost $1,258,743) Total Investments (Cost $13,883,328) 106.9% Liabilities in Excess of Other Assets (6.9)% ) TOTAL NET ASSETS 100.0% $ (a) Non Income Producing. (b) Foreign Issued Securities. (c) All or a portion of the investment is designated by the Fund as collateral for written options. As of March 31, 2014, the fair value of collateral is $8,336,086. (d) These securities have fluctuating yields. The yield listed is the 7-day yield as of March 31, 2014. The accompanying notes are an integral part of these financial statements. 17 SCHEDULE OF OPTIONS WRITTEN Generation Wave Growth Fund March 31, 2014 WRITTEN CALL OPTIONS 2.2% Contracts Value ADT Corp.: Expiration: May, 2014, Exercise Price: $30.00 50 $ Altria Group, Inc.: Expiration: June, 2014, Exercise Price: $37.00 Apple Inc.: Expiration: May, 2014, Exercise Price: $535.00 10 Archer-Daniels-Midland Co.: Expiration: April, 2014, Exercise Price: $41.00 The Boeing Co.: Expiration: May, 2014, Exercise Price: $130.00 60 Boyd Gaming Corp.: Expiration: June, 2014, Exercise Price: $12.00 Expiration: June, 2014, Exercise Price: $13.00 56 Bristol-Myers Squibb Co.: Expiration: June, 2014, Exercise Price: $52.50 Caesars Entertainment Corp.: Expiration: May, 2014, Exercise Price: $20.00 24 Chevron Corp.: Expiration: May, 2014, Exercise Price: $120.00 50 ConAgra Foods, Inc.: Expiration: September, 2014, Exercise Price: $31.00 EXCO Resources, Inc.: Expiration: June, 2014, Exercise Price: $5.00 Exelon Corp.: Expiration: July, 2014, Exercise Price: $34.00 Freeport-McMoRan Copper & Gold Inc.: Expiration: May, 2014, Exercise Price: $34.00 Lorillard, Inc.: Expiration: June, 2014, Exercise Price: $55.00 Molson Coors Brewing Co. - Class B: Expiration: April, 2014, Exercise Price: $57.50 50 National Oilwell Varco, Inc.: Expiration: May, 2014, Exercise Price: $82.50 50 Smith & Wesson Holding Corp.: Expiration: June, 2014, Exercise Price: $14.00 75 United States Natural Gas Fund, LP: Expiration: April, 2014, Exercise Price: $25.00 Expiration: May, 2014, Exercise Price: $25.00 Expiration: May, 2014, Exercise Price: $26.00 50 The accompanying notes are an integral part of these financial statements. 18 SCHEDULE OF OPTIONS WRITTEN (Continued) Generation Wave Growth Fund March 31, 2014 WRITTEN CALL OPTIONS 2.2% (Continued) Contracts Value Verizon Communications, Inc.: Expiration: April, 2014, Exercise Price: $47.00 55 $ Expiration: May, 2014, Exercise Price: $48.00 45 Total Written Call Options (Premiums received $239,151) $ The accompanying notes are an integral part of these financial statements. 19 FINANCIAL STATEMENTS Statements of Assets and Liabilities March 31, 2014 Vice Generation Wave Fund Growth Fund ASSETS Investments, at cost $ $ Investments, at value $ $ Due from brokers Income receivable Receivable for capital shares sold Receivable for investments sold — Other assets TOTAL ASSETS LIABILITIES Written options, at value (premiums received of $3,901,496 and $239,151, respectively) (Note 2) Payable for capital shares redeemed — Payable for distribution fees — Payable for investments purchased Payable to Advisor Payable to affiliates Payable to Trustees Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss) ) Accumulated net realized loss ) ) Net unrealized appreciation (depreciation) on: Investments Written options ) NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 20 FINANCIAL STATEMENTS Statements of Assets and Liabilities (Continued) March 31, 2014 Vice Generation Wave Fund Growth Fund Investor Class: Net Assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ Class A: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and minimum offering price per share(1)(3) $ Maximum offering price per share (net asset value per share divided by 0.9425)(2) $ Class C: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share (may be subject to contingent deferred sales charge)(1)(4) $ A redemption fee of 1.00% is assessed against shares redeemed within 60 days of purchase. Reflects a maximum sales charge of 5.75%. A contingent deferred sales charge (CDSC) of 1.00% may be imposed on share purchases of $1 million or more that are redeemedwithin 18 months of purchase. A CDSC of 1.00% may be charged on shares redeemed within twelve months of purchase. The accompanying notes are an integral part of these financial statements. 21 FINANCIAL STATEMENTS Statements of Operations For The Year Ended March 31, 2014 Vice Generation Wave Fund Growth Fund INVESTMENT INCOME Dividend income (Net of foreign withholding tax of $94,471 and $565, respectively) $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Advisory fees (Note 3) Distribution fees - Investor Class (Note 3) — Distribution fees - Class A (Note 3) — Distribution fees - Class C (Note 3) — Transfer agent fees and expenses (Note 3) Administration fees (Note 3) Federal and state registration fees Custody fees (Note 3) Chief compliance officer fees and expenses Fund accounting fees (Note 3) Reports to shareholders Audit fees Trustees’ fees and related expenses Legal fees Other expenses TOTAL EXPENSES BEFORE INTEREST EXPENSE Interest expense (Note 6) 47 TOTAL EXPENSES Less waivers by Advisor (Note 3) — ) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND OPTIONS CONTRACTS Net realized gain (loss) from security transactions: Investments ) Purchased options (Note 2) ) ) Written options (Note 2) Change in net unrealized appreciation/depreciation on: Investments Purchased options (Note 2) — Written options (Note 2) REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND OPTIONS CONTRACTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ The accompanying notes are an integral part of these financial statements. 22 FINANCIAL STATEMENTS Statements of Changes in Net Assets Vice Fund Year Ended Year Ended March 31, 2014 March 31, 2013 FROM OPERATIONS Net investment income $ $ Net realized gain (loss) on: Investments ) Purchased options ) ) Written options Change in net unrealized appreciation/depreciation on: Investments Purchased options ) Written options ) Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income: Investor Class ) ) Class A ) ) Class C ) ) Net decrease in net assets from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from sale of shares Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Redemption fees Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year (includes accumulated net investment income of $2,532,374 and $1,474,906, respectively) $ $ The accompanying notes are an integral part of these financial statements. 23 FINANCIAL STATEMENTS Statements of Changes in Net Assets Generation Wave Growth Fund Year Ended Year Ended March 31, 2014 March 31, 2013 FROM OPERATIONS Net investment income (loss) $ ) $ Net realized gain (loss) on: Investments Purchased options ) ) Written options Change in net unrealized appreciation/depreciation on: Investments ) Purchased options — ) Written options ) Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income ) ) Net decrease in net assets from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from sale of shares Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Redemption fees — 62 Net decrease in net assets from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of year End of year (includes accumulated net investment income (loss) of ($32,571) and $100,334, respectively) $ $ The accompanying notes are an integral part of these financial statements. 24 FINANCIAL STATEMENTS Financial Highlights – Investor Class Vice Fund The table below sets forth per share data for a share outstanding of the Fund throughout each year presented. Year Ended March 31, Net Asset Value, Beginning of Year $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less distributions: Dividends from net investment income ) Paid-in capital from redemption fees (Note 2)(3) Net Asset Value, End of Year $ Total Return % Supplemental Data and Ratios: Net assets at end of year (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement % %(1) After waiver and expense reimbursement(7) % %(1) Ratio of net investment income to average net assets: Before waiver and expense reimbursement % %(4) After waiver and expense reimbursement(7) % %(4) Portfolio turnover rate %(5) %(5) %(5) % % The ratio of expenses to average net assets includes dividends on short positions. The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends on short positions were 1.84% and 1.78% for the year ended March 31, 2010. Per share net investment income was calculated prior to tax adjustments. Less than one cent per share. The net investment income ratios include dividends on short positions. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. Calculated using the average shares outstanding method. The Advisor has contractually agreed, effective July 29, 2013 through July 31, 2014, to limit the Fund’s total annual fund operating expenses (exclusive of taxes, interest and dividends on short sales, brokerage, dividends on short positions, acquired fund fees and expenses and extraordinary expenses) to 1.49% of average net assets of the Fund for Investor Class shares.From August 1, 2009 through July 28, 2013, the Advisor had contractually agreed to limit the Fund’s total annual fund operating expenses to 1.85% of average net assets of the Fund for Investor Class shares.Prior to August 1, 2009, the Advisor had contractually agreed to limit the Fund’s total annual fund operating expenses to 1.75% of average net assets of the Fund for Investor Class shares. The accompanying notes are an integral part of these financial statements. 25 FINANCIAL STATEMENTS Financial Highlights – Class A Vice Fund The table below sets forth per share data for a share outstanding of the Fund throughout each period presented. Year Ended Year Ended Period Ended March 31, 2014 March 31, 2013 March 31, 2012(1) Net Asset Value, Beginning of Period $ $ $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less distributions: Dividends from net investment income ) ) — Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ $ $ Total Return(5) % % %(4) Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement % % %(7) After waiver and expense reimbursement(9) % % %(7) Ratio of net investment income to average net assets: Before waiver and expense reimbursement % % %(7) After waiver and expense reimbursement(9) % % %(7) Portfolio turnover rate(6) % % % The Vice Fund Class A shares commenced operations on December 8, 2011. Per share net investment income was calculated prior to tax adjustments. Less than one cent per share. Not annualized. Based on net asset value, which does not reflect the sales charge. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. Annualized. Calculated using the average shares outstanding method. The Advisor has contractually agreed, effective July 29, 2013 through July 31, 2014, to limit the Fund’s total annual fund operating expenses (exclusive of taxes, interest and dividends on short sales, brokerage, dividends on short positions, acquired fund fees and expenses and extraordinary expenses) to 1.49% of average net assets of the Fund for Class A shares.Prior to July 29, 2013, the Advisor had contractually agreed to limit the Fund’s total annual fund operating expenses to 1.85% of average net assets of the Fund for Class A shares. The accompanying notes are an integral part of these financial statements. 26 FINANCIAL STATEMENTS Financial Highlights – Class C Vice Fund The table below sets forth per share data for a share outstanding of the Fund throughout each period presented. Year Ended Year Ended Period Ended March 31, 2014 March 31, 2013 March 31, 2012(1) Net Asset Value, Beginning of Period $ $ $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less distributions: Dividends from net investment income ) ) — Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ $ $ Total Return(5) % % %(4) Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement % % %(7) After waiver and expense reimbursement(9) % % %(7) Ratio of net investment income to average net assets: Before waiver and expense reimbursement % % %(7) After waiver and expense reimbursement(9) % % %(7) Portfolio turnover rate(6) % % % The Vice Fund Class C shares commenced operations on December 8, 2011. Per share net investment income was calculated prior to tax adjustments. Less than one cent per share. Not annualized. Based on net asset value, which does not reflect the sales charge. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. Annualized. Calculated using the average shares outstanding method. The Advisor has contractually agreed, effective July 29, 2013 through July 31, 2014, to limit the Fund’s total annual fund operating expenses (exclusive of taxes, interest and dividends on short sales, brokerage, dividends on short positions, acquired fund fees and expenses and extraordinary expenses) to 2.24% of average net assets of the Fund for Class C shares.Prior to July 29, 2013, the Advisor had contractually agreed to limit the Fund’s total annual fund operating expenses to 2.60% of average net assets of the Fund for Class C shares. The accompanying notes are an integral part of these financial statements. 27 FINANCIAL STATEMENTS Financial Highlights Generation Wave Growth Fund The table below sets forth per share data for a share outstanding of the Fund throughout each year presented. Year Ended March 31, Net Asset Value, Beginning of Year $ Income (loss) from investment operations: Net investment income (loss) — Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions paid: From net investment income ) ) — — ) Net Asset Value, End of Year $ Total Return % % )% % % Supplemental Data and Ratios: Net assets at end of year (000’s) $ Ratio of expenses to average net assets:(3) Before waiver and expense reimbursement % After waiver and expense reimbursement(4) % Ratio of net investment income (loss) to average net assets:(3) Before waiver and expense reimbursement )% % )% )% )% After waiver and expense reimbursement(4) )% % % )% )% Portfolio turnover rate % Per share net investment income (loss) was calculated prior to tax adjustments. Less than one cent per share. Does not include expenses of investment companies in which the Fund invests. The Advisor has contractually agreed, effective August 1, 2009 through July 31, 2014, to limit the Fund’s total annual fund operating expenses (exclusive of taxes, interest and dividends on short positions, brokerage, acquired fund fees and expenses and extraordinary expenses) to 1.75% of average net assets of the Fund.Prior to August 1, 2009, the Advisor had contractually agreed to limit the Fund’s total annual fund operating expenses to 1.50% of average net assets of the Fund. The accompanying notes are an integral part of these financial statements. 28 NOTES TO FINANCIAL STATEMENTS March 31, 2014 (1)Organization USA MUTUALS (the “Trust”) is organized as a Delaware statutory trust under a Declaration of Trust dated March 20, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Vice Fund and the Generation Wave Growth Fund (individually a “Fund” and collectively the “Funds”), each represent a distinct, non-diversified portfolio with its own investment objectives and policies within the Trust.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Trust are segregated, and a shareholder’s interest is limited to the Funds in which shares are held.Each Fund is currently authorized to offer Class A, Class C and Investor Class shares, and the Vice Fund is authorized to offer Institutional Class shares.Class A and Class C shares of the Generation Wave Growth Fund are offered in a separate prospectus and SAI.The four classes differ principally in their respective distribution expense arrangements as well as their respective sales and redemption fee arrangements.All classes of shares have identical rights to earnings, assets and voting privileges, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes.Class A shares are subject to an initial maximum sales charge of 5.75% imposed at the time of purchase.The sales charge declines as the amount purchased increases in accordance with the Funds’ prospectus.A contingent deferred sales charge of 1.00% may be imposed on Class A share purchases of $1 million or more that are redeemed within 18 months of purchase.Class C shares are subject to a 1.00% contingent deferred sales charge for redemptions made within twelve months of purchase, in accordance with the Funds’ prospectus.The contingent deferred sales charge for these Class C shares is based on the net asset value of the shares at the time of purchase.Investor Class and Institutional Class shares are no-load shares. The Vice Fund Investor Class became effective and commenced operations on August 30, 2002.The Vice Fund Class A and Class C shares became effective and commenced operations on December 8, 2011.While the Vice Fund’s Institutional Class shares are effective, they have not yet commenced operations as of March 31, 2014.The Generation Wave Growth Fund became effective and commenced operations on June 21, 2001.While the Generation Wave Growth Fund’s Class A and Class C shares are effective, only Investor Class shares have been offered and issued to date. The Funds are managed by Mutuals Advisors, Inc. (the “Advisor”). The investment objective of the Vice Fund is long-term growth of capital.The investment objective of the Generation Wave Growth Fund is capital appreciation over the long term with low volatility and low correlation to the equity markets.Previously the investment objective of the Generation Wave Growth Fund was capital appreciation over the long term while at times providing a low level of current income. (2)Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). 29 NOTES TO FINANCIAL STATEMENTS (Continued) March 31, 2014 (a)Investment Valuation Securities traded on a national securities exchange are valued at the latest reported sale price on such exchange.Exchange traded securities and funds for which there were no transactions are valued at the latest bid prices.Mutual funds are valued at their respective net asset values (“NAVs”).Most underlying fund securities are valued primarily on the basis of current market quotations or on the basis of information furnished by a pricing service. All equity securities that are listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) are valued using the NASDAQ Official Closing Price (“NOCP”).Debt securities (other than short-term obligations) are valued at prices furnished by a pricing service, subject to review by the Funds’ Advisor.Short-term obligations (maturing within 60 days) are valued on an amortized cost basis, which approximates fair value.Securities for which market quotations are not readily available and other assets for which market quotations do not accurately reflect fair value for a security held by an underlying fund or if the value of a security held by an underlying fund has been materially affected by events occurring after the close of the applicable exchange or market on which the security is principally traded (e.g., a foreign exchange or market), that security may be valued at its fair value as determined by the Advisor under the supervision of the Funds’ Board of Trustees.When the NAV of an underlying fund is unavailable, it is valued at fair value as determined by the Advisor under the supervision of the Funds’ Board of Trustees. When determining fair value, the following factors are taken into consideration: (i) fundamental analytical data relating to the investment; (ii) the nature and duration of restrictions on disposition of the securities; and (iii) an evaluation of the forces which influence the market in which these securities are purchased and sold. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and the lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and the lowest ask price across the exchange where the option is traded.Non-exchange traded options will also be valued at the mean between bid and asked prices.Non-exchange traded options and options valued using mean prices when there were no trades as of measurement date will be classified as Level 2 investments.“Fair value” of other private options are valued by the Advisor under the supervision of the Funds’ Board of Trustees. The Funds have adopted fair valuation accounting standards which establish an authoritative definition of fair value and a three-tier hierarchy to distinguish between: (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs), and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or 30 NOTES TO FINANCIAL STATEMENTS (Continued) March 31, 2014 liability developed based on the best information available in the circumstances (unobservable inputs), and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the fair value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on quoted prices for investments in active markets that the Funds have the ability to access at the measurement date. Valuation adjustments are not applied to Level 1 investments. Level 2 – Valuations based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc). Level 3 – Valuations based on significant unobservable inputs (including the Funds’ own assumptions and judgment in determining the fair value of investments). Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can vary between investments, and are affected by various factors such as the type of investment, and the volume and level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Advisor, along with any other relevant factors in the calculation of an investment’s fair value. The Funds use prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models rely on one or more significant unobservable inputs and/or significant assumptions by the Advisor. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. 31 NOTES TO FINANCIAL STATEMENTS (Continued) March 31, 2014 The following is a summary of the inputs used to value the Funds’ investments as of March 31, 2014: Vice Fund Level 1 Level 2 Level 3 Total Common Stocks $ $
